Case 2:18-cv-14039-DPH-SDD ECF No. 50 filed 05/29/20        PageID.1033     Page 1 of 37




                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

 MARK BAMBACH, et al.,

              Plaintiffs,                      CASE NO. 18-14039
                                               HON. DENISE PAGE HOOD
 v.

 LAPEER COUNTY, et al.,

              Defendants.
                                     /

     ORDER GRANTING IN PART AND DENYING IN PART STATE
 DEFENDANTS’ MOTION TO DISMISS [#31], GRANTING IN PART AND
     DENYING IN PART PLAINTIFFS’ MOTION TO STRIKE [#32],
 GRANTING IN PART AND DENYING IN PART PLAINTIFFS’ MOTION
 TO STRIKE [#33], GRANTING PLAINTIFFS’ MOTION TO STRIKE [#35]

 I.    INTRODUCTION

       Plaintiffs Mark Bambach and his minor children, M.B. and E.B., filed this 42

 U.S.C. § 1983 action on December 23, 2018, alleging that Defendants violated their

 Fourth, Fifth, and Fourteenth Amendment rights: (1) during a child protective services

 investigation; (2) when removing Plaintiff Mark Bambach’s (“Bambach”) two

 daughters from his home; and (3) pursuing and participating in judicial proceedings

 against Bambach. On July 5, 2019, Defendants Gina Moegle (“Moegle”), Susan

 Shaw (“Shaw”), and Stacy May (“May”), all employees of the Michigan Department

 of Health and Human Services (“MDHHS”) in Lapeer County (collectively, the “State

                                           1
Case 2:18-cv-14039-DPH-SDD ECF No. 50 filed 05/29/20          PageID.1034    Page 2 of 37




 Defendants”) filed a Motion to Dismiss Plaintiff’s Second Amended Complaint. [ECF

 No. 31] Plaintiffs filed a response, to which the State Defendants replied. On July 8-9,

 2019, Plaintiffs filed three Motions to Strike the State Defendants’ Affirmative

 Defenses. [ECF Nos. 23, 33, 335] The State Defendants filed a collective response to

 the Motions to Strike. The Court held a hearing on September 11, 2019 on the four

 motions.

       For the reasons that follow, the Court grants in part and denies in part the

 Motion to Dismiss [ECF No. 31]; grants in part and denies in part the Motion to Strike

 the State Defendants’ Affirmative Defenses 2, 4, 12, 17, 18, 19, 20, 21, 22, 30, 32, 33,

 and 37 [ECF No. 32]; grants in part and denies in part the Motion to Strike the State

 Defendants’ Affirmative Defenses 8, 14, 16, 30, 35, 38, 39, and 40 [ECF No. 33]; and

 grants the Motion to Strike the State Defendants’ Affirmative Defenses 3, 6, 23, 24,

 25, 26, 27, and 29 [ECF No. 35].

 II.   BACKGROUND

       Bambach and his ex-wife, Amy, were the parents of minor children, Plaintiffs

 M.B. and E.B. (the “Children”). Bambach and Amy were divorced effective

 September 2013, and Bambach was the custodial parent, with Amy seeing the

 Children very little between November 2012 and April 2015. Beginning in May

 2015, Amy began seeing the Children more. Amy was scheduled to have the Children


                                            2
Case 2:18-cv-14039-DPH-SDD ECF No. 50 filed 05/29/20        PageID.1035    Page 3 of 37




 from December 23, 2015 to the morning of December 25, 2015. Instead, due to

 Amy’s contentions that Bambach was sexually abusing the Children, the Children

 were not returned to Bambach on December 25, 2015 and he did not regain custodial

 rights until November 2016.

       Plaintiffs brought this Section 1983 action against Defendants after a Child

 Protective Services (“CPS”) investigation and ensuing events resulted in the Children

 not being permitted to return to Bambach’s home for more than 10 months. Plaintiffs

 allege in the Second Amended Complaint that:

       On Friday, 12/25/15, Despite having no warrant or authorized petition,
       Moegle notes, in her 12/25/15 5:30 PM entry, that “Amy was informed
       that this worker will call Mark and inform him that the girls are not
       returning home until CPS can investigate.” (see CPS Investigation
       Report, p. 8, 12/25/15 5:30 PM entry (emphasis added [by Plaintiffs])).

 ECF No. 9, PgID 173 (¶ 39). Plaintiffs allege that Bambach was told on December

 29, 2015 that the Children would not be returned to him until the CPS investigation

 was complete:

       On 12/29/15 at 9:22 AM, Mark called Moegle and wanted to know when
       he was getting his kids back. Despite [CPS] not having a warrant or
       an authorized petition, according to Moegle:

             He was informed that this worker does not know the answer
             to his questions due to an ongoing investigation. He was
             informed that there is policy to follow and its CPS’s goal
             to keep the children safe.
       (see CPS Investigation Report, p. 9, 12/29/15 9:22 PM entry (emphasis
       added)).
                                          3
Case 2:18-cv-14039-DPH-SDD ECF No. 50 filed 05/29/20        PageID.1036    Page 4 of 37




 ECF No. 9, PgID 174 (¶ 42).

       Plaintiffs allege that Moegle, an unlicensed CPS investigator at the MDHHS

 in Lapeer County, was investigating the claims that Bambach sexually abused his

 daughters until January 13, 2016, when she signed a removal petition, which was

 heard by the Court the next day. Id. at 194. Plaintiffs allege that Moegle made false

 statements and omissions to justify the seizure of his daughters, particularly after

 Bambach informed Moegle on December 30, 2015 that he would not speak to law

 enforcement and was taking the Fifth Amendment. Id. Plaintiffs further allege that

 Moegle “knowingly made false statements and omissions in order to ‘justify’ her

 removal of the Bambach children” from Bambach’s home. [ECF No. 9 at ¶¶ 153-156,

 165-167, 234-235]

       Shaw was a licensed CPS Supervisor with the MDHHS in Lapeer County and

 Moegle’s supervisor during the time period relevant to this action. Plaintiffs allege

 that, on December 30, 2015, Moegle conducted a Case Conference with the Children’s

 Supervisor (Shaw), who was provided information regarding the case. ECF No. 9,

 PgID 211. On January 12, 2016, Moegle conducted another Case Conference with

 Shaw at the Lapeer County MDHHS office. Shaw was provided information

 regarding the case, and this Case Conference was deemed a “Successful Supervision.”

 ECF No. 9, PgID 211. Moegle stated in her deposition that Shaw was the one who


                                          4
Case 2:18-cv-14039-DPH-SDD ECF No. 50 filed 05/29/20           PageID.1037      Page 5 of 37




 authorized the Petition. See ECF No. 9, PgID 212.

       May was a CPS Ongoing Worker with the MDHHS in Lapeer County with a

 Master’s in Social Work and a limited licensed Counselor requiring supervision by

 someone fully licensed. May did not become involved in the MDHHS case until after

 the Court ordered the Children removed from Bambach’s custody. Plaintiffs allege

 that May, as the Ongoing Worker on the MDHHS case, “knew or should have known

 that the order to remove the Bambach Children . . . was based upon Moegle

 knowingly making falsities and omissions.” [ECF No. 9 at ¶¶ 271-272, 275]

       Plaintiffs assert that all of their claims for relief relate to the investigative and

 administrative actions by the State Defendants: (a) removing the Children from

 Bambach’s custody without a warrant in violation of the 4th Amendment (Moegle);

 (b) removing the Children from Bambach’s custody without affording Plaintiffs their

 procedural due process rights, in violation of the 14th Amendment (Moegle and

 Shaw); (c) removing the Children from Bambach’s custody without any justification

 in violation of their 14th Amendment substantive due process rights (Moegle and

 Shaw); (d) executing a removal order in violation of the 4th Amendment which was

 issued based upon false statements and omissions that were made to the judge and

 which the judge relied upon in issuing that removal order (Moegle and Shaw); (e)

 implicitly authorizing, approving, or knowingly acquiescing to a subordinate’s


                                             5
Case 2:18-cv-14039-DPH-SDD ECF No. 50 filed 05/29/20           PageID.1038     Page 6 of 37




 unconstitutional conduct (Shaw); (f) failing to intervene when May knew that Moegle

 executed a removal order in violation of the 4th Amendment which was issued based

 upon false statements and omissions that were made to the judge and which the judge

 relied upon in issuing that removal order (May); and (g) imposing severe sanctions for

 failing to waive the 5th Amendment right against self-incrimination (Moegle).

 III.   MOTION TO DISMISS

        A.    Applicable Standard

        In deciding a motion brought pursuant to Rule 12(c), the standard is the same

 as that used in evaluating a motion brought under Fed.Civ.P. 12(b)(6). See, e.g., Stein

 v U.S. Bancorp, et. al, 2011 U.S. Dist. LEXIS 18357, at *9 (E.D. Mich. February 24,

 2011). A Rule 12(b)(6) motion to dismiss tests the legal sufficiency of the plaintiff’s

 complaint. The Court must accept all well-pleaded factual allegations as true and

 review the complaint in the light most favorable to the plaintiff. Eidson v. Tennessee

 Dep’t of Children’s Servs., 510 F.3d 631, 634 (6th Cir. 2007); Kottmyer v. Maas, 436

 F.3d 684, 688 (6th Cir. 2006).

        As a general rule, to survive a motion to dismiss, the complaint must state

 sufficient “facts to state a claim to relief that is plausible on its face.” Bell Atlantic

 Corp. v. Twombly, 550 U.S. 544, 570 (2007). The complaint must demonstrate more

 than a sheer possibility that the defendant’s conduct was unlawful. Id. at 556. Claims


                                             6
Case 2:18-cv-14039-DPH-SDD ECF No. 50 filed 05/29/20          PageID.1039     Page 7 of 37




 comprised of “labels and conclusions, and a formulaic recitation of the elements of a

 cause of action will not do.” Id. at 555. Rather, “[a] claim has facial plausibility when

 the plaintiff pleads factual content that allows the court to draw the reasonable

 inference that the defendant is liable for the misconduct alleged.” Ashcroft v. Iqbal,

 556 U.S. 662, 678 (2009).

       B.     Analysis

       In this case, the key issue is when the Children were “removed” from

 Bambach’s home/custody; it is an issue that permeates the claims and defenses of

 Plaintiffs and the State Defendants, respectively.

       The State Defendants assert that the Children were not removed until January

 15, 2016, when the Lapeer County Family Court issued an Order of Removal that

 preliminarily and temporarily but formally deprived Bambach of custodial rights. The

 State Defendants suggest that Bambach could have pursued his rights to custody of

 the Children at any time prior to the entry of the Order of Removal, as he had

 custodial rights of the Children between December 25, 2015 and January 15, 2016.

       Plaintiffs contend that the Children were removed from Bambach 20 days

 earlier, on December 25, 2015, when Moegle determined that she would call Bambach

 and “inform him that the girls are not returning home until CPS can investigate.” ECF

 No. 9, PgID 173 (¶ 9). Plaintiffs also allege that “Moegle removed the Bambach


                                            7
Case 2:18-cv-14039-DPH-SDD ECF No. 50 filed 05/29/20          PageID.1040     Page 8 of 37




 Children from their custodial home [at Bambach’s home] on 12/25/15 . . . without first

 obtaining judicial pre-approval or a warrant.” ECF No. 9, PgID 194. For these

 reasons, Plaintiffs allege that the removal of the Bambach Children occurred without

 notice or consent; that Bambach was not given an opportunity to present witnesses or

 evidence prior to their removal. Id. at 198-99.

       Plaintiffs argue that the Children could be and were seized and removed from

 Bambach’s home, even though such seizure and removal did not occur at the home.

 Citing In re Detmer/Beaudry, 321 Mich.App.49, 54 (2017). As Plaintiffs

 acknowledge, the removal in that case occurred when “[t]he trial court’s order moved

 AB’s residence to his nonrespondent-father’s home and conditioned respondent-

 mother’s visitation on the discretion of DHHS . . . [such that] the trial court ‘removed’

 AB from the respondent-mother.” Id. at 64.             Accordingly, the removal in

 Detmer/Beaudry stemmed from a court order, not the act of a social worker.

       Plaintiffs argue that, even though Bambach may have initially consented to the

 Children staying with their mother and the implementation of a safety plan,

 Bambach’s consent was withdrawn and became involuntary no later than December

 29, 2015, when Bambach called Moegle and demanded to know when he was getting

 the Children back (by which point Moegle knew that Bambach intended to hire an

 attorney to accomplish that), long before the Order of Removal was issued on January


                                            8
Case 2:18-cv-14039-DPH-SDD ECF No. 50 filed 05/29/20          PageID.1041    Page 9 of 37




 15, 2016.

       Plaintiffs allege that Bambach never gave consent to the Children being left

 with their mother, nor did Moegle offer him that opportunity. As indicated above,

 Plaintiffs allege that Moegle had determined that the Children would be placed with

 their mother on December 25, 2015, and would not be returning to Bambach, even

 before Moegle spoke to Bambach. ECF No. 9, PgID 173 (¶ 9). For purposes of

 addressing the Motion to Dismiss, the Court accepts as true Plaintiffs’ allegations that

 Moegle (CPS) removed the Children from Bambach’s custody because Moegle told

 him that she would not return them to Bambach during the pendency of the CPS

 investigation.

       Plaintiffs also allege that, in addition to other items identified above, Moegle’s

 notes reflect:

       (a)    Moegle claimed on the evening of December 25, 2015 that Bambach
              agreed that the Children could stay with Amy while Moegle investigated
              the child abuse claims;

       (b)    Amy advised Moegle on the morning of December 28, 2015, that
              Bambach was hiring a lawyer to get his kids back;

       (c)    Bambach spoke to Moegle on the phone on December 29, 2015 and
              demanded to know when he was getting the Children back, who
              completed the exam on them, and indicated that he suspected that Amy
              was involved in the accusations;

       (d)    On December 30, 2015, Bambach first demanded to know what would
              happen next, asked if the Children had been interviewed, and informed

                                            9
Case 2:18-cv-14039-DPH-SDD ECF No. 50 filed 05/29/20        PageID.1042     Page 10 of 37




              Moegle he would not speak to law enforcement without his attorney
              present; and

       (e)    On December 30, 2015, Bambach later told Moegle that he would not
              speak to law enforcement, he was invoking his right under the Fifth
              Amendment to remain silent, and he did not sexually abuse the Children.

 ECF No. 9, PgID 194-95. Although the allegations include that Bambach initially

 agreed to have the Bambach Children stay with Amy while Moegle investigated the

 claims, it is further alleged that on December 28, 2015, Bambach told his family he

 was hiring an attorney to get them back and that on December 29, 2015, Bambach

 asked Moegle on a phone call when the Children would be returned to him and

 demanded to know what would happen next. Id. at 194.

       Plaintiffs rely on Davis v. Kendrick, No. 14-12664, 2015 WL 6470877 (E.D.

 Mich. Oct. 27, 2015), and Farley v. Farley, 225 F.3d 658, 2000 WL 1033045 (6th Cir.

 2000). The Davis court denied summary judgment to a social worker defendant where

 the custodial mother never consented to a safety plan. Davis, 2015 WL 6470877 at *8

 (the court must accept as true for purposes of a summary judgment motion plaintiff’s

 testimony that she “adamantly maintain[ed] – that she never consented to the

 imposition of a safety plan requiring her daughter be placed with [the child’s father]

 instead of going home with” plaintiff). The Farley court denied summary judgment

 because the plaintiff’s consent to placement of the children with their father “was not



                                           10
Case 2:18-cv-14039-DPH-SDD ECF No. 50 filed 05/29/20       PageID.1043    Page 11 of 37




 voluntary during the entire time period involved.” Farley, 2000 WL 1033045, at *7.1



       For purposes of assessing the Motion to Dismiss, the Court must accept as true

 Plaintiffs’ allegations that Bambach did not consent or revoked his consent to the

 imposition of a safety plan that required the Children to be placed with Amy.

              1.    Absolute Immunity

       The State Defendants assert that they are entitled to absolute immunity because

 the Children were not removed until the January 15, 2016 Order of Removal issued

 by the Lapeer County Circuit Court, Family Division (the “Lapeer Family Court”).

 Plaintiffs complain that Moegle’s removal petition, filed on January 13, 2016,

 included the following false statements and omissions:


       1
        The Farley court found the following facts to be material:

       (1) Ms. Farley was coerced into signing the voluntary plan of action,
       having been made to feel she had no choice in the matter; (2) on
       several occasions both Brock and Grissom failed to comply with Ms.
       Farley’s demands for her children’s return and seemed to imply she
       had no such right; and (3) Brock and Grissom attempted to intimidate
       Ms. Farley to submit to the continued removal of her children,
       culminating in Brock's threat to take away Ms. Farley’s third child,
       Dustin, should she hire an attorney in an attempt to regain physical
       custody of Christina and David, Jr.

 Id. at 7. The court ruled that if found to be true, these facts would support the
 conclusion that the defendants violated the plaintiff’s constitutionally protected
 rights, and determined that consent, even if voluntarily given, can be revoked. Id.
                                          11
Case 2:18-cv-14039-DPH-SDD ECF No. 50 filed 05/29/20         PageID.1044    Page 12 of 37




       a) Moegle’s claim that Dr. Janssen indicated that he had a “serious”
       suspicion of sexual abuse, when he never indicated that he had a serious
       suspicion; b) Moegle’s claim that Dr. Janssen indicated that the girls’
       vaginal areas were red and irritated, when he never made any such
       observation; c) Moegle’s claim that “a child” made the statement during
       the forensic interview that “he put his fingers in there”, but neglected to
       mention that the child was pointing to her chest and then denied that
       Mark had put his fingers anywhere else; d) Moegle’s insinuation that
       when one of the girls said it was “a secret” that the secret had to do with
       some kind of sexual abuse, when the child was talking about Chapstick;
       e) Moegle’s claim that Del Vecchio, the SANE Nurse Examiner,
       indicated the girls’ vaginal openings indicated digital penetration when
       no such statement was made by Del Vecchio, but rather was stated by
       Amy to Del Vecchio; f) Moegle’s claim that E.B. also disclosed to Amy
       that Mark had put his fingers inside her, when Amy never made any such
       accusation in any of her statements that E.B. disclosed; and g) Moegle’s
       claim that the alleged disclosures were “spontaneous” when she
       completely ignored exculpatory evidence—Amy’s conflicting statements
       to the Almont Village P.D. where she admitted she had been talking to
       the girls since October about good-touch/bad-touch and asking if anyone
       inappropriately touches them as well as her 7-Page Hand-Written
       Statement.

 See ECF No 9, PgID 202-03.

       Plaintiffs allege that Shaw conducted two Case Conferences with Shaw (acting

 as the Children’s Supervisor), on December 20, 2015 and January 12, 2016, at the

 Lapeer County MDHHS office. ECF No. 9, PgID 211. Moegle further stated in her

 deposition that Shaw was the one who authorized the Petition. See ECF No 9, PgID

 212 (¶ 190). Plaintiffs allege that May was required to have reviewed the entire case

 file and would have learned of Moegle’s falsities and omissions. ECF No 9,

 PageID.233. Plaintiffs claim that, by May’s failure to intervene in the continued

                                           12
Case 2:18-cv-14039-DPH-SDD ECF No. 50 filed 05/29/20        PageID.1045     Page 13 of 37




 execution of the order removing the Children from their custodial home when she

 knew that the removal order was based upon Moegle’s falsehoods and omissions, May

 deprived the Children of their right to be free from unlawful searches and seizures in

 violation of the Fourth Amendment of the United States Constitution. ECF No. 9,

 PgID 233.

       The law is well-established that social workers are entitled to absolute immunity

 with respect to any actions taken as a “legal advocate when initiating court

 proceedings, filing child-abuse complaints, and testifying under oath, . . . even under

 allegations that the social worker intentionally misrepresented facts to the family

 court.” Barber v. Miller, 809 F.3d 840, 844 (6th Cir. 2015) (citing Pittman v.

 Cuyahoga Cnty. Dep’t of Child. & Fam. Servs., 640 F.3d 716, 723-25 (6th Cir.

 2011)). See also Holloway v. Brush, 220 F.3d 767, 775 (6th Cir. 2000) (en banc)

 (absolute immunity extends to social workers “when they are acting in their capacity

 as legal advocates–initiating court actions or testifying under oath-not when they are

 performing administrative, investigative, or other functions.”).

       Pursuant to Barber and Pittman, the Court concludes that all three of the State

 Defendants (Moegle, Shaw, and May) are entitled to absolute immunity with respect

 to acting as legal advocates when: (1) initiating the court proceedings to seek removal

 of the Children from Bambach; (2) the filing of the removal petition; and (3) any


                                           13
Case 2:18-cv-14039-DPH-SDD ECF No. 50 filed 05/29/20         PageID.1046     Page 14 of 37




 actions taken in furtherance of the child-custody proceedings involving the Children.

       The Court makes this finding even if, as Plaintiffs argue, their claims in Counts

 IV, VIII, and IX are based on the principle that a state actor cannot rely on a judicial

 determination of probable cause to justify executing a warrant if that officer

 knowingly makes false statements and omissions to the judge. The Sixth Circuit has

 clearly established that the doctrine of absolute immunity applies in exactly those

 circumstances. See Pittman, 640 F.3d at 723-25 (social worker making

 misrepresentations in child-abuse complaint and supporting documents has absolute

 immunity because she was acting “in her capacity as a legal advocate”); Barber, 809

 F.3d at 844 (social worker entitled to absolute immunity when making false and

 misleading statements of fact in a protective-custody petition because he did so “in his

 capacity as a legal advocate initiating a child-custody proceeding in family court”).

 Accordingly, the State Defendants enjoy absolute immunity regarding the alleged

 false statements and omissions to the Lapeer County Family Court.

       The Court also concludes that May is entitled to absolute immunity with respect

 to all of Plaintiffs’ allegations against her. A social worker who fails to “perform[]

 an adequate investigation at any time after” the child’s removal from the plaintiff’s

 home by the juvenile court is entitled to absolute immunity. Rippy v. Hattaway, 270

 F.3d 416, 422 (6th Cir. 2001). Plaintiff has alleged that May “fail[ed] to intervene in


                                           14
Case 2:18-cv-14039-DPH-SDD ECF No. 50 filed 05/29/20         PageID.1047    Page 15 of 37




 the continued execution of the order removing the Bambach Children from their

 custodial home because [May] knew that the order was based upon Moegle’s

 falsehoods and omissions.” ECF No. 9, PgID 233 (Paragraph 270). Plaintiffs allege

 that May acted (or failed to act) on July 27 and 29, 2016, August 31, 2016, and

 September 28, 2016. Id. at PgID 188-89 (Paragraphs 90-97). All of Plaintiffs

 allegations against May occurred after the January 15, 2016 Order of Removal was

 entered.

       The Court is not persuaded by Plaintiffs’ argument that “[a] CPS worker, such

 as May, is not entitled to absolute immunity for the removal of children from a home

 because, in such circumstances, the social worker is acting in a police capacity rather

 than as a legal advocate.” Citing Kovacic v.Cuyahoga Cnty. Dep’t of Child. & Fam.

 Servs., 724 F.3d 687, 694 (6th Cir 2013)). Plaintiffs’ allegations do not support a

 finding that May was acting in a police capacity. Plaintiffs allege only that May

 supported and sought continuation of the existing order of removal, not that May was

 involved in the actual removal of the Children from Bambach’s home. Kovacic, 724

 F.3d at 694-95 (citations omitted) (“Concerning the removal of the children from the

 home, the district court did not err in denying the social workers’ motion for absolute

 immunity. When the social workers removed the children from the home, they were

 acting in a police capacity rather than as legal advocates.”).


                                           15
Case 2:18-cv-14039-DPH-SDD ECF No. 50 filed 05/29/20          PageID.1048     Page 16 of 37




       As explained in Barber, a social worker may not invoke absolute immunity

 with respect to her investigative actions preceding the preparation, filing, initiation,

 and efforts in pursuing approval of the removal petition. Id. at 844 (citing Pittman,

 640 F.3d at 724). For that reason, the Court denies absolute immunity for the State

 Defendants other than May (Moegle and Shaw) with respect to “all of Defendants’

 actions [that] were investigative and administrative in nature[, as] Plaintiffs’ claims

 for relief [in Counts] I, II, [III], V, VI, and VII relate to the conduct of removing the

 [C]hildren from [Bambach’s] custody prior to the preliminary hearing which occurred

 on January 14, 2016–without a warrant, without procedural due process, and in

 violation of substantive due process.” See ECF No. 41, PgID 944-45.

              2.     Qualified Immunity

       The State Defendants argue that they are entitled to qualified immunity, and the

 Court must consider whether Moegle and Shaw are entitled to qualified immunity

 with respect to their alleged conduct prior to the preparation and filing of the removal

 petition. As recently stated by the Supreme Court:

       The doctrine of qualified immunity shields officials from civil liability
       so long as their conduct does not violate clearly established statutory or
       constitutional rights of which a reasonable person would have known. A
       clearly established right is one that is sufficiently clear that every
       reasonable official would have understood that what he is doing violates
       that right. We do not require a case directly on point, but existing
       precedent must have placed the statutory or constitutional question
       beyond debate. Put simply, qualified immunity protects all but the

                                            16
Case 2:18-cv-14039-DPH-SDD ECF No. 50 filed 05/29/20           PageID.1049     Page 17 of 37




        plainly incompetent or those who knowingly violate the law.

 Mullenix v. Luna, 136 S. Ct. 305, 308 (2015) (citations and quotation marks omitted).

        Qualified immunity is a two-step process. Saucier v. Katz, 533 U.S. 194 (2001),

 overruled on other grounds by Pearson v. Callahan, 555 U.S. 223 (2009). First, the

 Court determines whether, based upon the applicable law, the facts viewed in a light

 most favorable to the plaintiff show that a constitutional violation has occurred.

 Second, the Court considers whether the violation involved a clearly established

 constitutional right of which a reasonable person in the defendant’s position would

 have known. Id.; Sample v. Bailey, 409 F.3d 689 (6th Cir. 2005). The Court need not

 decide whether a constitutional violation has occurred if it finds that government

 official’s actions were reasonable. Jefferson v. Lewis, 594 F.3d 454, 460 (6th Cir.

 2010). Only if the undisputed facts or the evidence, viewed in a light most favorable

 to the plaintiff, fail to establish a prima facie violation of clear constitutional law can

 this court find that the Defendants are entitled to qualified immunity. Turner v. Scott,

 119 F.3d 425, 428 (6th Cir. 1997).

        Once a government official has raised the defense of qualified immunity, the

 plaintiff “bears the ultimate burden of proof to show that the individual officers are

 not entitled to qualified immunity.” Cockrell v. City of Cincinnati, 468 F. App’x 491,

 494 (6th Cir. 2012) (citation omitted). A plaintiff also must establish that each


                                             17
Case 2:18-cv-14039-DPH-SDD ECF No. 50 filed 05/29/20         PageID.1050     Page 18 of 37




 individual defendant was “personally involved” in the specific constitutional violation.

 See Salehphour v. University of Tennessee, 159 F.3d 199, 206 (6th Cir. 1998); Bennett

 v. Schroeder, 99 F. App’x 707, 712-13 (6th Cir. 2004) (unpublished) (“It is well-

 settled that to state a cognizable Section 1983 claim, the plaintiff must allege some

 personal involvement by the each of the named defendants”).

       The Sixth Circuit has recognized that the Fourth Amendment applies to social

 workers, such that they are not entitled to qualified immunity if they effectuate a

 warrantless removal of children from their homes, Barber, 809 F.3d at 845; Kovacic,

 724 F.3d at 699, and that the Fourteenth Amendment requires that parents be given

 notice – and a full opportunity for a hearing to present witnesses and evidence on their

 behalf – before a child is removed. Doe v. Staples, 706 F.2d 985, 990 (6th Cir. 1983);

 Kovacic, 724 F.3d at 700 (relying on Doe) (“”[n]o reasonable social worker could

 conclude that the law permitted her to remove a child without notice or a pre-

 deprivation hearing where there was no emergency”). Plaintiffs argue that this law

 was clearly established on December 25, 2015, when the State Defendants removed

 the Children from the custody of Bambach, that a warrant and an opportunity to be

 heard was required before removing them.

       In the Sixth Circuit, a plaintiff must “show that a supervisory official at least

 implicitly authorized, approved or knowingly acquiesced in the unconstitutional


                                           18
Case 2:18-cv-14039-DPH-SDD ECF No. 50 filed 05/29/20         PageID.1051     Page 19 of 37




 conduct of the offending subordinate.” Coley v. Lucas Cnty., 799 F.3d 530, 542 (6th

 Cir. 2015) (quoting Taylor v. MDOC, 69 F.3d 76, 81 (6th Cir. 1995); Schulkers v.

 Kammer, 367 F.Supp.3d 626, 647 n.12 (E.D. Ky. 2019). Plaintiffs argue that this law

 was clearly established before Shaw began working with Moegle in late December,

 2015. A social worker has a duty to intervene when a co-worker engages in

 unconstitutional conduct. Durham v. Nu’Man, 97 F.3d 862, 868 (6th Cir. 1996) (“the

 precedent holding police officers and correctional officers liable for failure to

 intervene was sufficient to place a nurse who caused the conflict on notice that she had

 a duty to protect plaintiff while under her charge.”). Plaintiffs contend that this law

 was clearly established before May commenced as the Ongoing Worker in January

 2016.

              a.     Fourth and Fourteenth Amendment Claims

         The State Defendants contend that they did not remove the Children from

 Bambach’s home. They assert that the Family Court made the decision to remove the

 Children from Bambach’s home, so the State Defendants did not violate Bambach’s

 or the Children’s constitutional rights. Citing Pittman, 640 F.3d at 729; Krantz v. City

 of Toledo Police Dep’t, 197 F. App’x 446, 453 n.5 (6th Cir. 2006). The State

 Defendants argue that Plaintiffs premise their claims on the belief that the Children

 were removed by Moegle on December 25, 2015. The State Defendants argue that


                                           19
Case 2:18-cv-14039-DPH-SDD ECF No. 50 filed 05/29/20          PageID.1052    Page 20 of 37




 Plaintiffs’ belief is erroneous because there was no warrantless entry into Bambach’s

 home, nor any removal of the Children prior to the entry of the January 15, 2016

 Order of Removal by the Lapeer Family Court. The State Defendants suggest that the

 Children were with their mother, who consented to Moegle entering her home and

 evaluating the Children’s examinations. The State Defendants offer that the Children

 then remained with their mother and were not taken or removed from Bambach’s

 custody. They argue that, if Bambach did not want the Children to remain with their

 mother, even if their mother would not allow the Children to return to Bambach,

 Bambach could have enforced his custody order.

       The State Defendants also assert that, even if the allegations support a violation

 of Plaintiffs’ Fourth and Fourteenth Amendment rights, those rights were not clearly

 established and the State Defendants could have reasonably believed that their actions

 were lawful. The State Defendants indicate that they did not make a warrantless entry

 or remove (physically take) the Children from Bambach’s home, and there was no

 reason for them to believe that having the Children remain with their mother violated

 any of the Plaintiffs’ clearly established constitutional rights.

       Plaintiffs contend that their Fourth and Fourteenth Amendment claims are

 premised on the fact that the State Defendants took the Children from Bambach’s

 custody without a court order on December 25, 2015 when they “seized” the Children


                                            20
Case 2:18-cv-14039-DPH-SDD ECF No. 50 filed 05/29/20         PageID.1053     Page 21 of 37




 from him (the custodial parent) and placed the Children with Amy (the non-custodial

 parent). Citing Davis; Brignoni-Ponce, 422 U.S. 873, 878 (1975) (citing Terry v.

 Ohio, 392 U.S. 1, 16 (1968) (“whenever a police officer accosts an individual and

 restrains his freedom to walk away, he has ‘seized’ that person”). Plaintiffs argue that

 Moegle determined – without even talking to Bambach — that she would not let the

 Children return to him.

       Plaintiffs assert that a social worker denies substantive and procedural due

 process rights when he or she lies, coaches false allegations of abuse, and summarily

 denies a parent lawful custody of his child. Citing Davis, 2015 WL 6470877, at *10.

 Plaintiff contends that the law was clearly established that a social worker cannot

 execute a removal if she knowingly made false statements and omissions to the court

 that issued the removal order, where such order would not have been issued but for

 such falsities and omissions. Citing Barber, 809 F.3d at 848.

       Plaintiff allege that Shaw implicitly authorized, approved, or knowingly

 acquiesced to: (1) Moegle seizing the Children from their custodial home on

 December 25, 2015; (2) executing a petition for order of removal that contained

 falsehoods and omissions; and (3) barring the Children from the care, custody,

 education, and association of Bambach without first obtaining judicial pre-approval

 or a warrant, without notice prior to the removal of the reasons for removal, nor a full


                                           21
Case 2:18-cv-14039-DPH-SDD ECF No. 50 filed 05/29/20          PageID.1054     Page 22 of 37




 opportunity at the hearing to present witnesses and evidence on their behalf. ECF No.

 9, PgID 217. Plaintiffs believe all of this was done in violation of the Substantive Due

 Process Clause of the Fourteenth Amendment of the United States Constitution. ECF

 No. 9, PgID 224. Plaintiffs also allege that conduct deprived the Children of their

 right to be free from unlawful searches and seizures in violation of the Fourth

 Amendment of the United States Constitution. See ECF No 9, PageID 229.

       The Court finds that, for purpose of evaluating the Motion to Dismiss, Plaintiffs

 allegations regarding the conduct of Moegle and Shaw are sufficient to establish that

 they undertook a warrantless removal of the Children from Bambach’s home, without

 notice and a full opportunity for a hearing to present witnesses and evidence. Doe v.

 Staples, 706 F.2d at 990; Kovacic, 724 F.3d at 700. Plaintiffs also have set forth

 allegations that “show that a supervisory official [Shaw] at least implicitly authorized,

 approved or knowingly acquiesced in the unconstitutional conduct of the offending

 subordinate.” Coley, 799 F.3d at 542. The Court denies the Motion to Dismiss

 Moegle and Shaw on the basis of qualified immunity with respect to Plaintiffs’ Fourth

 and Fourteenth Amendment claims.

              b.     Fifth Amendment Claim

       The State Defendants contend that Moegle is entitled to qualified immunity

 with respect to Bambach’s Fifth Amendment claim. They argue that Bambach cannot


                                            22
Case 2:18-cv-14039-DPH-SDD ECF No. 50 filed 05/29/20        PageID.1055     Page 23 of 37




 succeed on his claim because there was no criminal proceeding against him and the

 child protection petition was dismissed. The State Defendants argue that, for these

 reasons, Bambach cannot show that illegally obtained statements were used against

 him, nor are there any allegations that such statements were used against him.

 McKinley v. City of Mansfield, 404 F.3d 418, 430 (6th Cir. 2005). The State

 Defendants assert that Plaintiff has alleged only that Moegle “refused to offer any

 services to [Bambach] and refused to work towards a goal of reunification . . . because

 [he] had refused to waive his Fifth Amendment right against compelled self-

 incrimination.” ECF No. 9, PgID 236 (at Paragraphs 288-89). The State Defendants

 claim this is not enough.

       Plaintiffs do not address the McKinley case. Instead, Plaintiffs argue that “a

 constitutional violation arises when a person is subject to severe consequence unless

 he . . . waives the Fifth Amendment right against compelled self-incrimination.” ECF

 No. 41, PgID 451-52 (citing – but not quoting – McKune v. Lile, 536 U.S. 24, 35

 (2002); In re Blakeman, 326 Mich. App. 318, 338 (2018) (“By requiring respondent

 to confess to the criminal abuse of the toddler in order to regain care and custody of

 his children, the trial court was requiring an inculpatory admission against

 respondent’s penal interests.”).

       The Court is not persuaded that McKinley is relevant because there is no


                                           23
Case 2:18-cv-14039-DPH-SDD ECF No. 50 filed 05/29/20        PageID.1056    Page 24 of 37




 allegation that Bambach made any statement that was compelled, nor is In re

 Blakeman, on its face, applicable to the instant case because that case was based upon

 the fact that the court would not allow a parent unsupervised visitation unless the

 parent failed to confess to fracturing the child’s skull. The Court also does not find

 that the McKune court stated what Plaintiffs suggest – that there is a constitutional

 violation if a person is subjected to severe consequence unless he waives his Fifth

 Amendment right against compelled self-incrimination. Rather, the McKune court,

 in the course of addressing a claim by a prisoner, stated that the Fifth Amendment

 “constitutional guarantee is only that the witness not be compelled to give self-

 incriminating testimony.” McKune, 536 U.S. at 36 (citations internal quotations

 omitted) (emphasis in original).

       The Court is persuaded that the rationale of the In re Blakeman decision is

 applicable to this case. As that court stated:

       The preservation of one’s parental rights presents an imperative at least
       as great as continued municipal employment, eligibility for public
       contracting, and maintenance of one’s professional license, and if the
       latter may not be used to condition the waiver of one's right against
       self-incrimination, neither should one's parental rights. By requiring
       respondent to confess to the criminal abuse of the toddler in order to
       regain care and custody of his children, the trial court was requiring an
       inculpatory admission against respondent's penal interests. This could
       also be self-defeating because such an admission may lead to criminal
       charges that end with respondent being taken away from his children for
       incarceration. This practice offends due process when a respondent is
       required, on pain of being deprived of the care and custody of his

                                           24
Case 2:18-cv-14039-DPH-SDD ECF No. 50 filed 05/29/20        PageID.1057     Page 25 of 37




       children, to confirm the trial court's determination that he had committed
       severe child abuse. Even more, requiring respondent to admit to the child
       abuse after he had already testified at trial and denied any wrongdoing
       would subject him to possible perjury charges. The record clearly shows
       that the trial court violated respondent’s Fifth Amendment right against
       self-incrimination when it conditioned unsupervised visitation and
       eventual reunification on respondent's admission to the child abuse.

 In re Blakeman, 326 Mich. App. at 339.

       Plaintiffs assert that they have alleged a valid Fifth Amendment claim on behalf

 of Bambach against Moegle, as she was requiring him to confess to sexually abusing

 the Children in order to receive any services from Child Protective Services. Citing

 In re Blakeman, 326 Mich. App. at 338. Plaintiffs state that Bambach told Moegle he

 would not speak to law enforcement, was invoking his Fifth Amendment rights, and

 did not sexually abuse his daughters, which resulted in Moegle refusing to offer him

 any services or work toward reuniting Bambach and the Children, with the Lapeer

 County Prosecutor’s Office still threatening to issue criminal charges against him.

 Plaintiffs specifically alleged:

              289. Moegle refused to offer any services to Mark and refused
       work towards a goal of reunification with Mark and his minor children
       because Mark had refused to waive his Fifth Amendment right against
       compelled self-incrimination in order to receive those services and in
       order to work towards that goal of reunification.

              290. Moegle (acting under color of state law), violated Mark’s
       Fifth Amendment right against compelled self-incrimination by
       subjecting him to a severe consequence of the loss of his constitutional
       right to provide for the care, custody, and management of his children

                                          25
Case 2:18-cv-14039-DPH-SDD ECF No. 50 filed 05/29/20         PageID.1058    Page 26 of 37




       unless he waives that right.

              291. At all relevant times, the Lapeer County Prosecutor’s Office
       was still waiting to issue criminal sexual conduct charges against Mark.
       Even as late as 10/13/16, Hoebeke sent a letter to Assistant Prosecuting
       Attorney David Campbell requesting that the Prosecutor’s Office take
       the criminal charges off the table; however, APA Campbell refused and
       continued to hold the threat of those charges over Mark’s head.

              292. Any compelled self-incriminating statement made by Mark
       to Moegle in response to the severe consequence of the loss of his
       constitutional right to provide for the care, custody, and management of
       his children made in order to receive services and to be reunified with his
       children, would have been used against him by the Prosecutors in their
       issuance of the criminal sexual conduct charges.

 ECF No. 9, PgID 236 (¶¶ 289-92).

       The alleged actor in this case (Moegle) is not a judge, but she is a state actor.

 By conditioning any services or working toward reunification of the Children with

 Bambach on Bambach agreeing to talk (make statements) to the State Defendants,

 Moegle was requiring a (possible) inclupatory admission from Bambach against his

 penal interests, which could result in Bambach being deprived of the Children for an

 even longer period of time than he was, both in late December 2015 and until

 November 2016. The Court concludes that the allegations against Moegle sufficiently

 allege the violation of a clearly established constitutional right of which any

 reasonable person in her position would have known. The Court denies qualified

 immunity for Moegle with respect to Bambach’s Fifth Amendment claim against her.


                                           26
Case 2:18-cv-14039-DPH-SDD ECF No. 50 filed 05/29/20       PageID.1059    Page 27 of 37




              3.    Failure to State a Claim

       The State Defendants argue that Plaintiffs claims fail because they are all

 premised on the belief that the Children were removed on December 25, 2015. As the

 Children were not removed until the Order of Removal was issued on January 15,

 2016, the State Defendants argue, there is no basis for a Fourth or Fourteenth

 Amendment claim. For the reasons stated above, the Court rejects this argument with

 respect to the allegations against Moegle and Shaw that are not dismissed pursuant to

 absolute immunity. More specifically, as discussed above, based on the allegations,

 the Court is not persuaded that Shaw “merely supervised Moegle” and did not make

 any decisions regarding the Children. Plaintiffs have alleged that Shaw had two case

 conferences with Moegle, allegedly approving the removal petition and removal of the

 Children from Bambach’s custody. For that reason, the Court cannot conclude that

 the allegations regarding Shaw are based only on respondeat superior. Rather, the

 Court must instead treat those allegations as stemming from Shaw’s possession of

 information that “reveal[ed] a strong likelihood of Moegle’s unconstitutional

 conduct,” as evidenced by Moegle’s Investigative Report stating that Moegle had two

 successful supervisions with Shaw.

       As discussed above, the Court dismisses Plaintiffs’ claims against May based

 on absolute immunity and need not evaluate the sufficiency of Plaintiffs’ allegations


                                          27
Case 2:18-cv-14039-DPH-SDD ECF No. 50 filed 05/29/20          PageID.1060     Page 28 of 37




 regarding May.

 IV.   MOTIONS TO STRIKE

       After the State Defendants filed an answer to the Amended Complaint,

 Plaintiffs filed three separate Motions to Strike the State Defendants’ Affirmative

 Defenses.

 A.    Applicable Law

       Federal Rule of Civil Procedure 12(f) provides that “[t]he court may strike from

 a pleading an insufficient defense or any redundant, immaterial, impertinent, or

 scandalous matter.” A motion to strike an affirmative defense is properly granted

 when “plaintiffs would succeed despite any state of the facts which could be proved

 in support of the defense.” Operating Eng’rs Local 324 Health Care Plan v. G & W

 Const. Co., 783 F.3d 1045, 1050 (6th Cir. 2015). See also Saks v. Franklin Covey Co.,

 316 F.3d 337, 350 (2nd Cir. 2003) (an affirmative defense is something specific – “a

 defendant’s assertion raising new facts and arguments that, if true, will defeat the

 plaintiff’s or prosecution’s claim, even if all allegations in the complaint are true.”).

       As another Eastern District of Michigan Judge stated, there are two viewpoints

 regarding the specificity required when asserting an affirmative defense. See

 Exclusively Cats Veterinary Hosp., P.C. v. Pharm. Credit Corp., No. 13-CV-14376,

 2014 WL 4715532, at **2–3 (E.D. Mich. Sept. 22, 2014). In Exclusively Cats, the


                                            28
Case 2:18-cv-14039-DPH-SDD ECF No. 50 filed 05/29/20            PageID.1061      Page 29 of 37




 court reasoned:

       The Sixth Circuit has not yet determined whether the heightened
       pleading standard applicable to claims for relief also applies to
       affirmative defenses. Defendant cites Lawrence v. Chabot, a case
       decided before Twombly and Iqbal, in which the Sixth Circuit upheld a
       magistrate judge’s refusal to strike affirmative defenses under the fair
       notice standard. 182 F. App’x 442, 456–57 (6th Cir. 2006) (“An
       affirmative defense may be pleaded in general terms and will be held to
       be sufficient ... as long as it gives plaintiff fair notice of the nature of the
       defense”). In this regard, the Sixth Circuit (again pre-Twombly and
       Iqbal) has held the affirmative defense “Plaintiffs’ claims are barred by
       the doctrine of res judicata” sufficient under Rule 8(c). Davis v. Sun Oil
       Co., 148 F.3d 606, 612 (6th Cir. 1998). Defendant maintains that, in the
       absence of Sixth Circuit guidance to the contrary, Lawrence still
       controls. See Hahn v. Best Recovery Servs., LLC, No. 10–12370, 2010
       WL 4483375, at *2 (E.D. Mich. Nov. 1, 2010).
       Another Sixth Circuit case, Montgomery v. Wyeth, 580 F.3d 455, 467–68
       (6th Cir. 2009), lends support to defendant’s position. In Montgomery,
       decided after both Twombly and Iqbal, the court held that “[t]he Federal
       Rules of Civil Procedure do not require a heightened pleading standard
       for a statute of repose defense.” Montgomery, 580 F.3d at 468. The court
       went on to cite Rule 8(b)(1)’s requirement that a party “state in short and
       plain terms its defenses to each claim,” as well as the fair notice standard
       in Conley v. Gibson, 355 U.S. 41, 47, 78 S.Ct. 99, 2 L.Ed.2d 80 (1957).
       Montgomery, 580 F.3d at 468.
       District courts in this Circuit are divided over the application of Twombly
       and Iqbal to affirmative defenses. Compare, e.g., Safeco, 2008 WL
       2558015, at *1 (applying Twombly standard to affirmative defenses) with
       Int’l Outdoor, Inc. v. City of Southgate, No. 11–14719, 2012 WL
       2367160, at *7–9 (E.D. Mich. Apr. 6, 2012) (declining to apply Twombly
       and Iqbal to affirmative defenses and citing cases). The primary reasons
       courts give for applying the heightened standard to affirmative defenses
       are the desirability of avoiding unnecessary discovery costs and the
       similarity in language between Rules 8(a) and 8(b). See HCRI TRS
       Acquirer, LLC v. Iwer, 708 F.Supp.2d 687, 690–91 (N.D. Ohio 2010).
       Courts declining to apply the heightened pleading standard to affirmative

                                             29
Case 2:18-cv-14039-DPH-SDD ECF No. 50 filed 05/29/20        PageID.1062     Page 30 of 37




       defenses have tended to focus on the difference in language of Rules 8(a)
       and 8(b), or on the fact that the holdings in Twombly and Iqbal were
       limited to Rule 8(a). As to language, Rule 8(a) requires a “short and
       plain statement of the claim showing the pleader is entitled to relief”
       (emphasis added), while Rule 8(b) only requires a statement “in short
       and plain terms” of “defenses to each claim.” See Iqbal, 556 U.S. at 679
       (stating that “where the well-pleaded facts do not permit the court to
       infer more than the mere possibility of misconduct, the complaint has
       alleged—but it has not shown—that the pleader is entitled to relief”
       (internal quotation marks omitted)). Moreover, as at least one other
       decision in this district has pointed out, Rule 8(c) governs affirmative
       defenses and contains no language similar to that in Rule 8(a). First Nat.
       Ins. Co. of America v. Camps Servs., Ltd., No. 08–12805, 2009 WL
       22861, at *2 (E.D. Mich. Jan. 5, 2009).
       In sum, controlling Sixth Circuit law and the language of the applicable
       rules weigh against application of Twombly and Iqbal’s heightened
       pleading standard to defendant’s affirmative defenses here. The policy
       rationale of containing discovery costs, while undeniably important, is
       not enough to tip the scales in the other direction. The Court will
       therefore apply the fair notice pleading standard in determining whether
       defendant’s affirmative defenses merit a more definite statement under
       Rule 12(e) or striking under Rule 12(f).
 Exclusively Cats, 2014 WL 4715532, at **2–3 (emphasis in original). For the same

 reasons espoused by the Exclusively Cats court, this Court is persuaded that it is most

 appropriate to apply the fair notice pleading standard when determining whether

 Defendants sufficiently pleaded their affirmative defenses.

       Finally, although there are some exceptions, it is generally understood that the

 failure to allege an affirmative defense in the first responsive pleading may result in

 a waiver of the defense. See Horton v. Potter, 369 F.3d 906, 911-12 (6th Cir. 2004).

 The purpose of such a general rule is to “give the opposing party notice of the

                                           30
Case 2:18-cv-14039-DPH-SDD ECF No. 50 filed 05/29/20          PageID.1063     Page 31 of 37




 affirmative defense and a chance to rebut it.” Moore, Owen, Thomas & Co. v. Coffey,

 992 F2d 1439, 1445 (6th Cir 1993). For this reason, at the outset of a case, without the

 luxury of time or the benefit of discovery, defendants are required to plead all of their

 affirmative defenses or risk waiving those that are not pled along with the answer. See

 Paducah River Painting, Inc. v. McNational, Inc., 2011 WL 5525938, at *2 (W.D. Ky.

 Nov. 14, 2011); Lane v. Page, 272 F.R.D. 581, 596 (D.N.M. 2011) (“Plaintiffs can

 prepare their complaints over years, limited only by the statute of limitations, whereas

 defendants have only twenty-one days to file their answers.”).            Taking those

 considerations into account, the Court now turns to Plaintiffs’ challenges to the State

 Defendants’ affirmative defenses, noting that the State Defendants filed a response,

 but no reply was filed regarding any of the Motions to Strike.

       B.     ECF No. 32

       In their first Motion to Strike, Plaintiffs ask the Court to strike the following

 affirmative defenses asserted by the State Defendants: 2, 4, 12, 17, 18, 19, 20, 21, 22,

 30, 32, 33, and 37. In their response, the State Defendants agree to withdraw

 affirmative defenses 12, 17, and 37. [ECF No. 40, PgID 896] Accordingly, the Court

 must rule only on affirmative defenses 2, 4, 18, 19, 20, 21, 22, 30, 32, and 33. The

 State Defendants acknowledge that affirmative defense 2, but only to the extent it

 asserts sovereign immunity and Eleventh Amendment immunity, does not apply to the


                                            31
Case 2:18-cv-14039-DPH-SDD ECF No. 50 filed 05/29/20          PageID.1064     Page 32 of 37




 claims against them. Id. The State Defendants also acknowledge that affirmative

 defenses 18, 19, 20, and 21 do not apply to any of Plaintiffs’ federal constitutional tort

 claims. Id. at PgID 897. The State Defendants also acknowledge that affirmative

 defense 30 is inapplicable, except with respect to collateral estoppel and res judicata.

 Id. at PgID 897-98. The State Defendants further acknowledge that the portion of

 affirmative defense 32 pleading that they “acted in good faith [and] without malice,

 while performing discretionary activities” should be removed. Id. at PgID 898-99.

       Plaintiffs argue that affirmative defenses 2 and 18-21 should be stricken

 because they rely on state law immunity defenses that are not relevant in this action

 that is based solely on federal claims pursuant to Section 1983. The Court finds that,

 among other defenses in affirmative defense 2, the State Defendants assert absolute

 immunity and qualified immunity, both of which are appropriate defenses in this cause

 of action (and are the primarily bases for the Motion to Dismiss, discussed above).

 Although the State Defendants acknowledge that affirmative defenses 18-21 do not

 apply to any of Plaintiffs’ federal claims (all Plaintiffs’ claims are federal), the Court

 notes that the defenses regarding gross negligence (19), objective reasonableness (20),

 and social worker/absolute immunity (21) are reasonable defenses in this action. The

 Court agrees that immunity based on the discharge of governmental function (18) is

 solely state law based on and not pertinent in this cause of action and may be stricken.


                                            32
Case 2:18-cv-14039-DPH-SDD ECF No. 50 filed 05/29/20             PageID.1065     Page 33 of 37




        Plaintiffs arguments that affirmative defenses 2, 4, and 22 should be stricken

 because an absolute immunity defense is insufficient as a matter of law lacks merit –

 and is disingenuous – for the reasons discussed above. As to affirmative defense 30,

 to the extent it relies on res judicata or collateral estoppel, the Court finds that it would

 be premature to strike those defenses, as it is too early in litigation to determine how

 or whether either could or could not apply. The Court is not persuaded that

 affirmative defense 32 should be completely stricken, as it is premature to make a

 factual determination regarding probable cause. The Court agrees that affirmative

 defense 32 should be revised to remove the components of that defense grounded in

 “good faith” and “without malice.” Plaintiffs’ motion to strike affirmative defense 33

 is denied, as a determination of whether constitutional rights were clearly established

 is a critical component of a qualified immunity defense, which is an appropriate

 defense.

        Accordingly, the Court grants in part and denies in part the first Motion to

 Strike. Specifically, (1) the Court strikes affirmative defenses 12, 17, 18, and 37; (2)

 the Court denies the motion as to affirmative defenses 4, 22, and 33; and (3) the Court

 orders that affirmative defenses 2, 19-21, 30, and 32 be revised consistent with the

 terms of this Order and within 21 days of the date of this Order.

        C.     ECF No. 33


                                              33
Case 2:18-cv-14039-DPH-SDD ECF No. 50 filed 05/29/20          PageID.1066      Page 34 of 37




       In their second Motion to Strike, Plaintiffs ask the Court to strike the following

 affirmative defenses asserted by the State Defendants: 8, 14, 16, 30, 35, 38, 39, and

 40. In their response, the State Defendants agree to withdraw affirmative defenses 8,

 14, and 16 [ECF No. 40, PgID 896], leaving affirmative defenses 30, 35, 38, 39, and

 40 for the Court to decide.

       As determined above, affirmative defense 30 is to be revised consistent with

 this Order. Affirmative defense 35 (“Defendants did not violate their own procedures

 or rules as they relate to this case”) may not be relevant to this cause of action, but at

 this stage of the proceedings, the Court finds that it would be premature to strike that

 defense. The Court will not strike affirmative defense 38 (reserving as an affirmative

 defense any defense set forth in the State Defendants answers to the Second Amended

 Complaint) or affirmative defense 40 (reserving the right to amend their affirmative

 defenses), but in order to accomplish either, the State Defendants will need to seek

 leave of the Court (absent a stipulation of Plaintiffs). With respect to affirmative

 defense 39 (incorporating the affirmative defenses of Defendant Lapeer County), the

 Court will not strike it because the affirmative defenses which it incorporates are

 readily available to Plaintiffs – they need only look at Defendant Lapeer County’s

 answer to the Second Amended Complaint. ECF No. 12, PgID 314-16.

       Accordingly, the Court grants in part and denies in part the second Motion to


                                            34
Case 2:18-cv-14039-DPH-SDD ECF No. 50 filed 05/29/20        PageID.1067     Page 35 of 37




 Strike. Specifically, (1) the Court strikes affirmative defenses 8, 14, and 16; and (2)

 the Court denies the motion as to affirmative defenses 30, 35, 38, 39, and 40.

              D.     ECF No. 35

        In their third pending Motion to Strike, Plaintiffs ask the Court to strike the

 following affirmative defenses asserted by the State Defendants: 3, 6, 23, 24, 25, 26,

 27, and 29. In their response, the State Defendants expressly agree to withdraw

 affirmative defenses 3, 6, 23, 24, 25, 26, and 29 [ECF No. 40, PgID 896], seemingly

 leaving only affirmative defense 27 for the Court to address. The State Defendants,

 however, subsequently state that they “agree to remove standing as an affirmative

 defense” [ECF No. 40, PgID 897], because it need not be pleaded as an affirmative

 defense and can be raised at any time. Citing Binno v. American Bar Assoc., 826 F.3d

 338, 344 (6th Cir. 2016); Wolfinger v. Standard Oil Co., 442 F.Supp.928, 931 (1977).

        Accordingly, the Court grants Plaintiff’s Motion to Strike Affirmative Defenses

  3, 6, 23, 24, 25, 26, 27, and 29.

 V.     CONCLUSION

        For the reasons stated above,

        IT IS ORDERED that the Motion to Dismiss [ECF No. 31] is GRANTED IN

 PART and DENIED IN PART.

        IT IS FURTHER ORDERED that Defendant Stacy May is DISMISSED.


                                           35
Case 2:18-cv-14039-DPH-SDD ECF No. 50 filed 05/29/20         PageID.1068     Page 36 of 37




       IT IS FURTHER ORDERED that Defendants Gina Moegle and Susan Shaw

 are entitled to absolute immunity and all claims against them are DISMISSED insofar

 as they were acting as legal advocates when: (1) initiating the court proceedings to

 seek removal of the Children from Bambach; (2) filing the removal petition; and (3)

 taking any actions in furtherance of the child-custody proceedings involving the

 Children.

       IT IS FURTHER ORDERED that Plaintiff’s claims REMAIN against

 Defendants Gina Moegle and Susan Shaw with respect to “all of [their] actions [that]

 were investigative and administrative in nature,” namely Plaintiffs’ claims for relief

 in Counts I, II, III, V, VI, and VII that relate to the conduct of removing the Children

 from Bambach’s custody prior to the preliminary hearing which occurred on January

 14, 2016.

       IT IS FURTHER ORDERED that the Motion to Strike the State Defendants’

 Affirmative Defenses 2, 4, 12, 17, 18, 19, 20, 21, 22, 30, 32, 33, and 37 [ECF No. 32]

 is GRANTED IN PART and DENIED IN PART.

       IT IS FURTHER ORDERED that (1) affirmative defenses 12, 17, 18, and 37

 are STRICKEN; affirmative defenses 4, 22, and 33 REMAIN; and (3) affirmative

 defenses 2, 19-21, 30, and 32 SHALL BE REVISED consistent with the terms of this

 Order, within 21 days of the date of this Order.


                                           36
Case 2:18-cv-14039-DPH-SDD ECF No. 50 filed 05/29/20       PageID.1069    Page 37 of 37




       IT IS FURTHER ORDERED that the Motion to Strike the State Defendants’

 Affirmative Defenses 8, 14, 16, 30, 35, 38, 39, and 40 [ECF No. 33] is GRANTED

 IN PART and DENIED IN PART.

       IT IS FURTHER ORDERED that (1) affirmative defenses 8, 14, and 16 are

 STRICKEN; and (2) affirmative defenses 30, 35, 38, 39, and 40 REMAIN.

       IT IS FURTHER ORDERED that the Motion to Strike the State Defendants’

 Affirmative Defenses 3, 6, 23, 24, 25, 26, 27, and 29 [ECF No. 35] is GRANTED and

 affirmative defenses 3, 6, 23, 24, 25, 26, 27, and 29 are STRICKEN.

       IT IS FURTHER ORDERED that the remaining State Defendants (Gina

 Moegle and Susan Shaw) shall re-file their Affirmative Defenses in a format that: (a)

 maintains the same numerical order; (b) states “Stricken” next to any affirmative

 defense number that the Court has ordered stricken; and (c) includes revised language

 consistent with this Order for any affirmative defense ordered to be revised.

       IT IS ORDERED.

                                        s/Denise Page Hood
                                        DENISE PAGE HOOD
 Dated: May 29, 2020                    UNITED STATES DISTRICT JUDGE




                                          37
